DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 13-14, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“the control circuitry is configured to generate the second control signal in response to an edge of the first control signal” is considered to be new matter since no support is found for this subject matter in the original disclosure.  Claims 3-8 depend on claim 1.

Regarding claim 9:  The subject matter of “the control circuitry is configured to generate the second control signal in response to an edge of the first control signal” is considered to be new matter since no support is found for this subject matter in the original disclosure.  Claims 10, 11, and 13 depend on claim 9.

Regarding claim 14:  The subject matter of “responsive to an edge of the first control signal, generating a second control signal for writing a mask in a row of a second plurality of rows of memory cells in the first clock cycle” is considered to be new matter since no support is found for this subject matter in the original disclosure.  Claims 16-19 depend on claim 14.


Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. 

     Applicant argues “Support for amended claim 1 can be found for example at FIG. 4B and the corresponding

     FIG. 4B might illustrate the second control signal XPZ_EN_ODD having a rising edge substantially at the same time as the falling edge of the first control signal XPZ_EN_EVEN; however, no causal relationship is seen as being disclosed in the drawing or is seen stated in the specification such as an edge of the first control signal would cause generating the second control signal.  Paragraph [0060] of the specification states “a mask write may be triggered by the second edge of the same clock cycle” but the “same clock signal” is NOT ”the first control signal”.  Applicant is requested to point to support in the original disclosure for the subject matter in the claims as amended or amend the claims such that there is clear support as observed in FIG. 4B and/or stated in the original specification.  








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827